Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 1 of 84




                       A-1
      Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 2 of 84




 Februar y5, 2019

The Honorable LeWis A. Kaplan
United States District Court for the
Southern District of New York
Room 1940
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

       My name is Rachel Gatto and I have been married to Jim Gatto for 20 years. I met Jim
wben I was 19 years old while we were both attending Elmira College. I was a captain on
                                                                                                  the
women' s basketball tea.rtl. Jim played for the men's team .and the teams would practice right
                                                                                                     after
each other. I could tell that Jjrri was well li~ed and respecte d by his team:b:ii:j.tes. We would
                                                                                                   get
together and play some pick-up games on campus in the offseaso njµst for fun,.

        Jim graduated from Elmira College in 1992 anci moved to Atlanta for work. I graduated
in 1993 and joined him in Atlanta. In 1995 Jim moved to Portland, ORto work in the corporat
                                                                                               e
office·at adidas, we got engaged ·and got married in June of J998.· Thad no doubt that Jim
                                                                                           was
                                       to
the perfect man for me and I wanted spend the test of my life with him.

                  During our preparation fot marriage we took Pre,..;Cana classes which is a course
for couples preparin g to be married in a Catholic Church. The priest wanted us to start out
                                                                                                  by
 telHng hiin about out upbringing. Jim went first and talked about gro'wing up in the same
                                                                                                house
his entire life 'with his parents, sistet and brother. He talked about the :great example his
                                                                                              parents
 set fqr a wonderful, loving and kind marriage. He talked about all his cllildhood friends
                                                                                              that he is
still great friends With to this day. Well, when it was my twn, ljust started crying and couid
barely talk. To hear Jim talk about his family and friends ove!Whelmed me. I grew up in
                                                                                                a
divorced family and moved every 2-3 years, I could hear in Jim'svo ice the love he has for
                                                                                                  family
.and friends. At that moment I knew that.Jim was going.to be anamaii n.g husband and fa,ther.
                                                                                                       .
       Jim is kind, fµtmy, gentle and respectful. On our wedding day, Jim knew I would be too
nervous to eat so he made. me sandwiches and snacks to have in our limo so I would eat
                                                                                         after the
ceremony. I had no idea that.he did this kind gesture un,til months after o:ur wedding when
                                                                                            his
mother told what Jim had done fotme, I thought she made the sa,ndwiChes. This is an example
                                                                                                 of
how thoughtful and kind Jim is, thinking abput otb.ers~ He is a gteat husband.

        When I was growing tip l wasn't .sure that I wanted to have children. When Jim and I
were talcing the Pre-Can a classes, I ha.d no doubt in ll1Y mind that l wanted to have children
                                                                                                With
      Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 3 of 84




 Jim. He is so patient and unselfish anc:l he gave me the confidence to believe I
                                                                                  could be a great
 mother. During my pregnancies Jim would be at every doctor's appointment with
                                                                                     me and would
 always stop traveling for work about a month before each ofmy due dates to
                                                                                 make sure he didn't
 miss the births. We have two wonderful children, Jack (l 7) and Grace ( 14).

          Jim traveled a lot with work but always made sure to gethom e for their ,games
                                                                                                 or school
 activities or help with any homew ork if needed. Jim is a hands on dad. He is
                                                                                     a great .cook. He
 does all the grocery shopping. He likes to go to the focal grocery store and Costco
                                                                                           and wander
 the alsk$. He gets so excited when he finds soJlJ.ethin.g new at the store for us
                                                                                      to tty.. He helps
 with the day to day househ old chores. He likes to vi;tcuum and Swiffet. He always
                                                                                           makes sure the
 kid's uniforms are clean for their next game. He carpools with out neighbors
                                                                                    for Sunday school,
 This year With both kids in lrigh school, we split the Bac;k to School Ji.right. I
                                                                                     went to Jack's
 classes and he wept to Grace's classes. You doh't usually see a lot ofdads on
                                                                                     that night but Jim
 was happy to go and took notes in each ofher classes. He hates to miss anythin
                                                                                       g.
       Grace has a group of friends, boys and girls that she does a lot with. Jim is always
                                                                                              asking
Grace who she is hanging out with and where. He asks ifa parent is home When
                                                                                   they go to
someone's house. I remem ber one time we took some girls to the movies anci
                                                                                they were meeting
a group of boys and we waited to see what boys showed up and we watched them
                                                                                     all go into the
movies together. Jim just wants to make sure fuat Grace is safe an.d making the
                                                                                  right decisions.
        It will be so hard on all of us if Jimis W<.en away and I have to raise the kids
                                                                                         by myself.
Jim is a big integral part ofour everyday Jives.

         When Jack reached middle School, Jim helped coach his basketball team with
                                                                                        two other
dads from our comm.unity. Jack's team won the State Title in the 6th grade and
                                                                                 Jim was so proud
of all the boys. He really invested time into each anel every one on the team. The
                                                                                   boys and their
parents loved Jim, he brought outthe best in the kids and made the experience
                                                                                 so positive for the
boys.

         Jim and I have worked very hard to provide for our children. Jim has been an
                                                                                          employee
with adidas for 25 years. When we moved to Portland we had no family there.
                                                                                   adidas becai:ne
Jim's second family. Im.mediately he felt like he was part of the group. Owrth
                                                                                   e years he has
made life-long friendships. 111 the. early yea.ts lremem ber he would c<Jme .home
                                                                                    so excited about
all the cool stuff that adidas was plannin g to do. He was so excited to be a part
                                                                                   of a gte.at team.
Jim worked so hard and believed in everything that adidas represented; 111 these
                                                                                    time$, it's very
tare for someone to be aloyal employee for 25 years like Jim.

         This September, I will be With Ann Taylor as a sales associate for 20 years. We
                                                                                             started
saying for college for the .kids as soon as Jack was born. Jim and J both have
                                                                                  told the kids how
important it is to have a Strong Work ethic.. l believe the prosecution said that
                                                                                  Jim acted out of
'greed. Jim doesn't have a greedy bone in his body. We have both worked vecy
                                                                                    hard to save
money for our kid's college education. We cion't live ~ ext:ravagant lifestyle.
                                                                                   We .have taught
our kids to appreciate what we have and to not be envious ofvvh~.t othets :might
                                                                                     have .




                                                  .. 2 -
      Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 4 of 84




        Judge Kaplan, I am asking you, as a mother, to please thinkofm y children, Jack and
Grace, as you decide Jim's sentence. Jack and Grace mean everything to me and they are
innocent children. Yet, I fear that they will be the ones who will really bear the brunt of any
punishme nt that is imposed on Jim. You see, they are still in the formative years oftheir lives
and what happens to them in these years will have an effect on who they grow up to be. They
both need their father. As much as I would try, I cannot be both mom and dad to them. Grace is
so close to Jim. It makes me very emotional to think about how she would handle life witho-µt
her dad and she needs her father to be there as she starts to navigate the world of dating, and
boys, and how she should be treated by the .tijJposite sex.

        Likewise, rny son Jack pretends that he's all grown up and tough, but really he is not. He
has always been at Jim's side, ever since he was a little boy, and I hate the idea that he would go
off to college next year and have to explain to everyone that his father is in a prison. Moreover, I
know how protective Jack is over his little sister, and I know that if Jim is in prison, Jack will not
be able to just be a normal kid and enjoy college. He will worry incessantly about me and Grace
and how we are holding up. I don't want him to feel that way; he is such a good kid and he
deserves to he happy and get to enjoy growing up, not feeling as though he needs to be the
"man" of the house.

        Since the trial, all the kids and I can think about is how the happ:iest moments in our
lives--Christmas, birthdays, summer trips to the beach--will become the saddest times if Jim is
put in prison and tak:en away from us. We try to remain calm and I tell thern (and myself) to be
strong but it is not easy. It's very hard for rne to watch my kids go through this terrible ordeal.
 For that reason, I am asking you to think of Grace and Jack--not Jim--whe n you make your
decision and for their sake, I am asking you to please impose a sentence of probation. It would
mean everything to my family.

I appreciate you taking the time to read this letter.

Sincerely,




Rachel Gatto




                                                 -3-
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 5 of 84




                       A- 2
        Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 6 of 84



 Dear Judge Kaplan,

My name is Grace Gatto, I am 14 years old and a freshman in high school, and my dad is Jim Gatto.
                                                                                                    I
love my dad with all my heart. This whole situation has been very ha.rd on our family the past
                                                                                               year and a
half. I understand you have to do your job and sentence my dad in March. I plead to you not to
                                                                                                send my
dad to prison.

My dad is the backbone of our family and has always provided me with love, life lessons and
encouragement. During his years working for adidas he showed me what hard work is all about
                                                                                                   and
always told me if you work hard, dream big you can c;iccor:nplish anything. Even though rny dad
                                                                                                 traveled
a lot for work he always made sure to get home to see me play in a sporting event or participate
                                                                                                    in
school activity like a play or chorus. I will always remembe r when I broke my wrist in a basketball
                                                                                                     game
my dad ran on the court, he just knew it was bad, an.d picked me up, gave rne a huge hug and
                                                                                                at that
moment I knew everything would be ok because he was there.

As I am starting my high school career I need my dad. I don't want him to miss my basketball
                                                                                                 or soccer
games, I don't want him to miss my prom, I don't want him to miss my graduation. I Clrn scared
                                                                                                   he is
going to miss a huge part of my life and I need him in my life on a daily basis. I also have a heart
condition called Wolff Parkinson White Syndrome and knowing my dad is home by my side, keeping
                                                                                                         me
safe, makes me feel that everything. !s ok.

My dad and I have this thing, instead of saying I love you, which we do a lot, we say MORE, we
                                                                                                 actually
stole it frorn a TV show. It is our thing together. He will just text me sometimes with the word
                                                                                                 MORE.·
You always hear about the connection between a father and daughter, being a little princess in
                                                                                               your
dads eyes, well its real and I don't want that to be interrupte d.

My dad is a great person, a friend to many and a wonderful father.

Thank you for taking the time to read my letter.



Grace Gatto
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 7 of 84




                       A-3
         Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 8 of 84



  Dear Judge Kaplan,

         My name is Jack Gatto and my dad is Jim Gatto. I am 17 years old and a senior in high
  school. My dad is an amazing father and I love him very much.

        My dad introduced me to basketball at an early age and both my parents, who played
 basketball in college, taught me how to dribble, pass and shoot but the most important thing I
 learned from my dad was being a good teammate. My parents signed me up for a basketball
 league starting in kindergarten and my dad would always be at games on Saturdays cheering
 me on. As I got older, he coached my middle school teams. We won a state title in 6th grade
 and he was so excited, I remember him jumping up and down on the sidelines but most
 important to me was when he told me how proud he was of me.

        My dad traveled a lot for his job. I know it killed him to be away from the family but he
 would have my mom call or text him with updates during games. He would even Skype or
 Facetime with us any chance he could. I knew it was part of his job to travel so I understood why
 he couldn't be at every game or school activity but it was still hard and I missed him.

          My dad has shown me what it means to have a strong work ethic. Academic s are very
  important to him and he pushed me every day, which was difficult at times but I understand now
  why he did it. With my parents guidance and the work I put in at school I have gained admission
  to 9 Colleges/Universities. He has taught me to be respectful and put forth my best effort with
. anything I do. I have been on trips with my dad and he has introduced me to so many people.
  They all have said the same thing to me. They all have told me what a great person my dad is
  and how I should be proud to be his son. I am very proud to call him my dad.

         I graduate in June this year and will be off to college in the fall. I want my dad to be with
 me and drop me off as I start the next journey in my life. I am going to be so worried about my
 mom and my sister if my dad is not home with them. My sister, Grace, is in high school and she
 really needs both parents home with her. I am pleading with you not to send my dad to prison.
 Please give him a sentence of probation. Thank you for taking the time to read my letter.

 Sincerely,


   µ~
Jack Gatto
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 9 of 84




                       A-4
    Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 10 of 84




 November 30, 2018


The Honorable Lewis A. Kaplan
 United States District Judge
Southern District of New York
 500 Pearl Street
 New York, NY 10007


Dear Judge Kaplan,


I hope when you read this letter regarding our son James Gardner Gatto, it will give you some insight
into our family.


I was born on November 29, 1939, in Brooklyn, New York, the fourth child of immigrant Italian parents,
Donato and Grace (Grande) Gatto. My siblings are Michael born in 1929, Esther born in 1930, and
Mamie in 1933.


My father arrived in Brooklyn from Bari, Italy, in 1916 at the age of 15 with his brother and was
processed at Ellis Island. He worked as a laborer and sent money to help his parents in Italy.
My father eventually started his own coal and oil business. He went back to Italy and got married in
1928 and returned to Brooklyn, New York, where they raised a family until they both died in September
1970, 15 days apart. My mother was a homemaker her whole life.


Growing up in my earlier years our family took only one vacation, to Niagara Falls but went clamming on
the beaches in Smithtown during the summer. I graduated from Lafayette High School, where I made
the baseball team, the game I love.


I was the first of my siblings to attend college. I attended the University of Tampa where I played
baseball and received a degree in Physical Education in 1963. This is where I met my future wife
Barbara, who graduated in 1964 with a degree in Business Education. During college I worked odd jobs
and during one summer worked as an orderly at Maimonides Hospital. We were married on November
28, 1964, and moved to Brooklyn, New York, where I was already teaching at Mater Christi High
School(Astoria, NY) which later became St. John's Prep. I worked there for 46 years -- teaching,
coaching Varsity baseball and Varsity basketball, and was Department Chairperson for 20 years. During
the summers for five years I was a counselor at day camps (including driving a bus, picking up and taking
the kids home). I also worked at Shea Stadium part time for 30 years.


During this time our children were born -- Danielle, Jimmy, and Peter -- and we moved to Lynbrook on
Long Island. Growing up Jimmy was an easy-going kid. He loved sports, did well in school, and was
always a protector to his younger brother and big sister. Jimmy and I spent a lot of time having baseball
catches and playing wiffle ball. As he got older, I would help him with the fundamentals of basketball.
    Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 11 of 84




 Jimmy, as well as his brother and sister, had weekly chores (no allowance). Jimmy also was interested in
 cooking.


 I worked basketball camps during the summer, and Jimmy in his teen years helped work the camps --
 washing the players' uniforms, mopping gym floors, keeping stats, and working the scorer's table. He
 enjoyed working with his father and the kids at the camp.


Jimmy graduated from Elmira College in 1992 with a degree in Marketing. He played basketball for four
years and was Captain for two years. He met his future wife, Rachel, at Elmira and they were married in
1998. Jimmy worked summers to make money to take back to college for expenses. After graduation
Jimmy went to Atlanta, GA, where he worked as an intern for a USBL semi-pro basketball league.


Jimmy and Rachel moved to Oregon where they started a family. Jack is now 17 and a senior in high
school and Grace is 14 and a freshmen. They are a very close knit family, especially since there is no
immediate family there for support. Even though Jimmy traveled a lot, he was always there for school
and sporting events. He was also an assistant coach on Jack's and Grace's basketball rec teams. Family
summer vacations were mostly spent at our cottage on Lake Michigan with aunts, uncles, cousins, and
grandparents.


Jimmy is a very decent and giving person. Many years ago my varsity high school basketball team had a
Christmas Tournament at Elmira High School. Since the weather was unusually cold, Jimmy gave winter
jackets to my whole team. His generosity was incredible. His life was always about helping people,
especially to the Morty Frank Foundation to raise money for college scholarships at Lynbrook High
School. According to classmates, friends, neighbors, business associates, and family, they say Jimmy is a
good person with a generous heart, always giving of himselfto help others.


This past year has been especially hard for Rachel and the children, but their love and strength has never
changed for each other. You never know what a crisis can cause in a family-- for them, they are even
closer. The Guidance Counselors at Jack's and Grace's high school are aware of their father's situation
and are there to support them when needed. Jack is graduating in June 2019 and is planning to go away
to college and would feel better if his father were at home with Rachel and Grace while she finishes high
school.


Our family as a whole has had to come to grips with Jimmy's situation. I am so proud of him as a son,
husband, and father. Sadness produces endurance, endurance produces character, and character
produces "HOPE". Judge Kaplan, I hope and pray that you show compassion and give my son probation.
Thank you for your consideration.


Regards,

~C,~di;
James C. Gatto
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 12 of 84




                       A-5
    Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 13 of 84




 November 24, 2018




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan,


I am writing this letter on behalf of our son, James Gardner Gatto (who I will refer to as Jimmy
throughout this letter).

I was born in Detroit, Michigan, on October 19, 1942, to Harold Hewitson Gardner and Mary Louise
(Mackin) Gardner, the second of three daughters, Joanne being born in 1940 and Liz in 1952. My father
was born in Blackpool, England, and my mother in Manistee, Michigan. When I was 5 we moved to
Pleasant Ridge, Michigan, a suburb of Detroit. My father was an architect (went to Penn State), and my
mother graduated with a degree as a Physical Education teacher (went to Michigan State).

We were raised Catholic and went to Catholic school from grades 1 through 12. My sisters and I had a
wonderful and easy- going childhood growing up. My parents were married 52 years before they passed
away in 1990 & 1991.

I went to the University ofTampa in 1960 and graduated with a degree in Business Education in 1964.
While at the University, I worked for the History Department for 4 years and typed term papers to make
extra money. I met my husband Jim at the University, and he received a degree in Physical Education in
1963. We were married on November 28, 1964, and will be celebrating our 54th anniversary this year.
For our 50th anniversary we took our children and grandchildren (15 of us) to Woodloch Pines for 5 days.
We renewed our wedding vows, and we all will cherish that time together as a family.

We lived in Brooklyn after getting married; Jim was teaching and coaching at Mater Christi High School
in Astoria, Queens (which later became St. John's Prep). Jim retired after 46 years at the same school.
He also worked at Shea Stadium part time for 30 years. I could not find a teaching position in the middle
of the year, so I worked as a secretary on Wall Street. In 1967 our daughter Danielle was born, and in
1970 Jimmy was born. After our daughter was born, I became a stay-at-home mom and loved it. We
moved to Lynbrook, New York (on Long Island) in 1971, and in 1972 our second son (third child) Peter
was born. Jimmy and Peter shared a room until Jimmy went to college.

We lived in a great neighborhood, and we still do! There were 20+ kids around the same age, and for
the most part they all got along. Jimmy loved being outdoors, playing sports, riding his "Big Wheels".
He was a great "Big Brother" to Peter, and Danielle was the "Big Sister" to them both. Even now they
   Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 14 of 84




are all very close, even though Jimmy has lived on the West Coast for over 20 years. They call one
another often. All our children graduated from college, and when Peter started we had all three in
college that one year. Financially, it was hard, but when we look back on that time, we wonder how we
did it ... but we did. The kids all worked summer jobs during their vacations.

Jimmy was always the peace maker not the trouble maker. He loved soccer, basketball, and baseball;
and was serious enough to make himself a better player, but not angry if he lost. He played CYO soccer
and basketball and rec baseball until middle school. Then he made the school teams and played through
his senior year in high school. He went to Elmira College in New York where he played basketball. He
chose Elmira, a Division Ill school, because he wanted to play during his college career, not sit on the
bench at a Division I or II school. That showed us as parents how mature he had become. He was
determined to finish college in four years taking summer school classes while working. I was a stay-at-
home mom but taught typing in adult ed for three years. In 1980, I went to work full time. Money was
tight, and our vacations with the kids during the summers were spent at my parents' cottage on Lake
Michigan where my sisters and their families also visited. It is still a family vacation destination to this
day. We now have seven grandchildren ranging in age from 21 to 7 years and they all love it there.

Jimmy met his wife Rachel at Elmira College. The day they married in June 1998, before leaving for the
church, I found Jimmy in the kitchen in his tux making small sandwiches and snacks for Rachel to give
to her in the limo after the ceremony. This is representative of the little things he has done for friends
and family throughout his life.

When their son Jack was born, Jimmy took to fatherhood immediately, albeit a bit cautiously at first
(they had no family in Portland to help after the first month). The same level of attention was there for
his daughter Grace. Jimmy is very close to Jack and Grace, always attending their sporting events if he
wasn't traveling at the time, taking them to practice, etc. We always traveled to Jimmy's for Easter, as it
was the only time my husband Jim had vacation time from school. We spent a lot of time with Jack and
Grace when they were younger going on outings to the zoo, visiting other family friendly attractions,
and participating in Easter egg hunts in their neighborhood. Then, as they got older, baseball and
basketball games were the activities of choice for Jack and gymnastics, baseball, and soccer for Grace.
Jimmy has always been a hands-on father, from diaper changing to the present teenage years.

Jimmy has always loved cooking and does a lot of it. I know Rachel loves that. He also does a lot of the
grocery shopping and helping around the house. (A handyman he is not, but little by little he is learning
- when you own a home, you have no choice.)

One of Jimmy's best friends, Morty Frank, was killed on 9/11 in New York City. Morty's family started a
scholarship fund at Lynbrook High School in his name, and Jimmy was a big part of it.

When Jimmy was arrested. on September26, 2017, he had found out a week before that Grace was
diagnosed with Wolff-Parkinson-White (WPW) Syndrome which is an extra electrical pathway between
the heart's upper and lower chambers. These two incidents rocked us to our core. Grace had surgery in
January 2018, and everything should be fine now.
    Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 15 of 84




At this time I would request your consideration in giving Jimmy a sentence of probation so that his
family can start to move forward. The teenage years, especially in today's world, are tough, but with
two parents at home it can be easier. This past year has been especially hard for Rachel, Jack and
Grace. Jack will be graduating from high school in June 2019. As he anticipates going away to college,
the family dynamic at home will weigh heavily on him if his Dad isn't there.

You can judge a person's character by the way they handle themselves in a crisis. For Jimmy that crisis
has been this past year, including the trial and its verdict. As parents, we are so proud of him.

The repercussions of that knock on Jimmy's door at 5:30 a.m. on September26, 2017, will last a lifetime.

Thank you, Judge Kaplan, for your consideration.


s;n~~µ

~Ga~                I
116 Stuart Street

Lynbrook, NY 11563
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 16 of 84




                       A-6
      Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 17 of 84




 The Honorable Lewis A. Kapfa l
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New Yock. NY 10007

 Dear Judge Kaplan.

 I have known Jimmy all his fife of 48 years. I am his older sister Danielle and proud
                                                                                           to
 call hfm my brother. Our family 1ife growing up during 1he 70s and •aos was everyth
                                                                                            ing
 you read about it. Times were different, we mostty had each other and
                                                                           1he
 neighborhood kids to play with. we had the freedom to rlde our bikes around
                                                                                  the
 neighborhood. VVe played togeth er in the fields ·and played baskett>all in our
                                                                                 driveway,
we rode our bt1ces to the toc:;al candy store to get gOOt. VVe had bJock parties in the
 ne~ every July 4th. lhete were little league games and
                                                                      dance recitals.
homework, and chores. We had dinner every night together as a family when
                                                                                    OU'
activities allowed. Our mother at that time was a hQmemaker, she later went back
                                                                                        to
work in our pre-teen years. Our father was a physieal education teacher and coach
                                                                                          he
aJso worked.a second job during the summers at Shea Stadium tor the NYC parks
department \'Ve spent most of our summers at home running through the sprinkl
                                                                                      er, or
sometimes mom would take us to the beach. V\fe almost always went to visit our
cousins in Northern Vrginia for Easter break and spent two weeks in the summ
                                                                                    er at our·
grandparents cottage on Lake Micrngan. Our childhood was simple and we Joved
                                                                                        it.
We had the love and securit y of our parents and enjoyed ourfrierlds and neighb
                                                                                     ors.
Jimmt. Peter and I f~t like typical siblings but respec ted and cherished our
                                                                                   sibfing
bond. Even today as we have our own family life, and distance keeps us apart,
                                                                                   we still
are very dos& and talk to each other (JO.the phone weekly.

I am the oldest so I am the protector of both my brothers but in actuality Jimmy was my
protec tor and by my side without me even realizing it. Ot.t parents Barbar
                                                                             a and Jim
instilled the importanQe of how specia l family and love is. Family and friends always
came first. and for Jinmy. this was always most significant, He never disappointed
anyone indoding rne. he was always theie when I neede d him. He was Chere
supporting me even during his most stressful and troubling time, his trial. My daughter
Julia had gone throUgh somethirw.J 1raumatizing ·during her firSt few weeks of cotfege
                                                                                        and
I was so worried about her. It was Jimmy that I spoke to first and told him about
                                                                                    Jufia's
sit\Jation. He was only caring and thoughtful and supportive. He never said or
expressed to me that he oouktn•tdeal with me because of what he was going throug
                                                                                        h.
Jimmy never told me he OOlddn't talk" he tistened and helped me when I neede
                                                                                  d him.
     Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 18 of 84




  Vttlat most people doni know abOut Jimmy is that he has a specia
                                                                        l place in his heart for
  my son Rhett who was born with a d~ental disord er caned
                                                                       Oyspraxia. Leaming js
  difficult for Rhett and he is has been in specia l needs and therap y progra
                                                                               ms since he
 was 2 yrs old. he is now 1Syrs old. Wlen our families are together. Jimm y always
  inctudes Rhett in conversation. he always encourages him. Jimmy alway
                                                                               s goes out of
 his way to make sure Rhett is OK Just last summer at our parent's cottag
                                                                                  e we all went
 to play tennis. Grandpa, Jack, Grace. Rachel, Julia, Rich, myseH' and Jimmy
                                                                                    . Rhett
 came as weff to watch, he does not efioy playin g sports. But it was Jimmy
                                                                                  who
 encooraged him to play, he grabs a racket aid Jimmy stood on the other
                                                                               side of the
 temis court hitting baUs to him. Jimmy was so positive and made Rhett
                                                                              believe he
 could do it. Rhettf1na1Jy hit the ball over the net and we au cheer
                                                                     ed. This is who my
 brother is....a thoughtful, kind person who puts others needs before himse
                                                                                lf. As we
 WOl"fY about my son and his future1 Jimm y has C'lSSUred me he would
                                                                           always take care
 of Rhett Knowing 1hat if something ~to my husba nd and me.
                                                                             Jimmy and
 Rachel would provide Rhett with the love and support he needs is morn.
                                                                              mental. It gives
 us peace of mind.

I oould go on with stories of Jimmy's kindness, aid his tender soul. •... how
                                                                                 he cried
hysterieaDy when f left for colleg e, or the time he reached out to my
                                                                       friends nephew he
never met to advise .and hefp wHh a job. Jimmy ls a wonderful father,
                                                                           husband, brothet,
son. uncle, and friendr ft is unfortunate the juy did not get to hear all
                                                                          the good my
brother has done and the many people he has helped throughoUt his
                                                                          lifetime.

This letter does not begin to show the love we have for him and what Jimmy
                                                                                      means to
alf of"1JS. J know hON much Jimm y means to Rhett and that carn:>
                                                                          t even comp are to
how much s1111·s children, Grace and Jack. need and bYe their father. I
                                                                                know that
whatever happens, Jimm y is strong and he wiN persevere. But, I really worry
                                                                                       about
Grace and Jack, who are yQl.l1Q and enduring such a traumatic event .. seeing
                                                                                        their
father in a prison celf wijl have a lasting impac t on their fub.a'e lives. I
                                                                              worry about .their
emotional and mental health. I worry about Rache~ my sfster-in-law who
                                                                                 .is a wonderful
mother but J agonize al,lout her having to raise these kicb alone.

This past year and a hal have eltead y been unbearably hard and I canno
                                                                              t help but feel
that this is a family that has been punished enough already. It
                                                                  is hard for me to believe
that societ y wiU be better off with my brother in priso n-it seem
                                                                  s to me that the only real
consequenoe of a prison sentence will be to potentially ruin childhood$ of two
                                                                                   wonderful
kids. I think about how Grace. who is only 14 and sensitive. as
                                                                   girls are at that age, and
how she would handle. Christmas without her father there. J think
                                                                     about their

                                                                                               1
     Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 19 of 84




relationship. their father-daughter bond that Jim and Grace pos$9 $$ and
                                                                         how important
it is to Grace. I think how Jinmy's influence has shaped her self-esteem
                                                                         and
confidence. I find myself overwhelmed with tteartache becau se I don't
                                                                       believe Grace
should have to endure that kind of torment at her age.

The truth is, I know my brother better than almost anyone and I knOw what
                                                                             a big and
generous heart he has. Whatever •punishmenr is neede d, I can assur
                                                                        e you it has
already been administered through the incessant and sensationalized
                                                                        news coverage,
the destruction of my brother's 25-year career, and the anguish of knowi
                                                                         ng 1hat his
chifdten are likely forever chang ed by this experience. Fot these reason
                                                                         s. ! arn asking
~ from the bottom of rny heart. to consider probation
                                                         as an appropriate sentence for
Jimmy. 1can assure you, of all the defendants you have likely seen in Y'QUf
                                                                             career, he is
different and de.serves leniency.

I respectfully ask you and the court to consider probation fOr Jim Gatto.

RespectfuJly.




Danielle Burton




                                                                                       2
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 20 of 84




                       A-7
        Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 21 of 84



The Honorable Lewis A. Kaplan

United States District Judge

Southern District of New York

500 Pearl Street

New York, NY 10007

   Dear Judge Kaplan,

Your Honor, I am writing to you on behalf of my brother James Gatto, whom you will be sentencing on
March 5, 2019, in hopes that you will have a better understanding of the man that Jimmy has been
throughout his life.

  It would be remiss of me and impossible to speak of Jimmy without including the rest of my family,
because for as long as I can remember it was always the five of us together. We grew up in Lynbrook
Long Island, my parents moved from Brooklyn when Jimmy was two believing that the suburbs would
provide their kids with better opportunitie s. In order to secure those opportunitie s and to provide the
loving stability of a home, my mother Barbara stayed at home to raise us and began to work as we got
older. My father Jim worked as a Teacher, coach and at Shea Stadium to give us the life he thought we
needed and deserved. I didn't understand it then, as a child, why my Dad wasn't always around, why he
missed the school plays and the ball games. I didn't understand until I had my own family that he
worked three separate jobs so that he could make sure we were taken care of in every way possible. It
was during these earlier years that the brotherhood between Jimmy and I, and our relationship with our
sister Danielle became defined.

My parents gave us what they could, when they could, but no matter what we had or didn't have in our
lives I always had my brother and sister. The bond of brotherhood has many peaks and valleys and my
relationship with Jimmy was no different. He was simultaneously my greatest annoyance and my
greatest hero. Jimmy, I think realized he needed to play the Dad role at times and was very hard on me.
I didn't realize then by making me struggle and earn a victory in monopoly, or a game of one-on-one he
was preparing me for real life. He taught me to shave, throw a curve ball and would eat my broccoli for
me when I refused to clean my plate.

   He always was and has been there for me when I needed him. He visited me in college when I
considered dropping out, he flew across the country after Super Storm Sandy to help my family and I
after we lost our house, there are countless acts of kindness and generosity to myself and others. As
important as the man that Jimmy is, I think it's as important for you to know the man that Jimmy isn't.

Your Honor, I could attest to Jimmy's character all day but in the end it's his heart I know best. We grew
up being taught to help others, and that's what Jimmy did for me growing up, I guess that's why my
sister works as a Teacher in a preschool and I have been an Adaptive Physical Education Teacher for 20
years, specializing in students with Autism. In Jimmy's heart I know he wasn't trying to hurt anyone
because we just weren't brought up that way and Jimmy has never demonstrat ed that type of behavior.

Your Honor, I am humbling requesting that you consider how helpful Jimmy has been to myself, my
family and others when yo.u decide his sentencing. I ask you this not as a brother butas an Uncle and
        Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 22 of 84



Brother- in- law. My niece Grace, nephew Jack and Sister-in-Law Rachel are my brother's entire world.
His family as well as our extended family has had to endure the past year and a half and there have been
repercussions and consequences placed on many of us due to his arrest and trial. I am extremely proud
of Jimmy and my family in how we all have dealt with this situation. Jack and Grace are at pivotal times
in their lives. Jack will be attending college in the fall and Grace continues with high school while dealing
with a heart ailment. I couldn't imagine a more important time for their father to be present in their
lives.

Your Honor, Jimmy is greatly needed by his family as much as he needs them. My hope is that this letter
has provided some more insight into who Jimmy is as a son, brother, friend, husband, father and as a
man.

Thank you for your time and consideration in regard to this matter.




                                                              Peter Gatto
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 23 of 84




                       A -8
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 24 of 84




                                                                                11/20/18
The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

I have known Jimmy since we were eight years old when I joined the Our Lady of Peace
basketball team in the CYO league. As the only Jewish kid on the team it was a little
awkward for me initially and it was Jimmy who made me feel comfortable and became
my first friend. While the rest of us were loud, obnoxious, and overly aggressive kids,
Jimmy was the calm, kind, and nice one.

As our group of friends and teammates grew up together and eventually all joined
together at Lynbrook High School on Long Island, nothing really changed. We were all
typical loud, reckless, "know it all" teenagers, except for Jimmy. He was the kind,
respectful, nice one in our group. We always had a strong connection as our dads were
both teachers and coaches. We maintained that strong connection when he attended
Elmira where he played basketball and I attended the University of Pennsylvania where I
played lacrosse. On our holiday breaks at home we both understood and appreciated the
challenges of balancing college academics and athletics.

Our close group of friends all spread out across the country like most do after college. I
kept up with Jimmy as he started at the "bottom" and worked hard to build his career.
We stayed in close contact over the years despite living on opposite sides of the country.

When our close friend Morty Frank was killed on September 11th we established a
memorial scholarship in his honor that we award to graduating Lynbrook High School
seniors to help offset their college costs. Morty's parents and friends hold a golf outing
each year to remember him, celebrate his life, and raise money for the fund. Jimmy was
beyond kind and generous to his family. He supplied shirts and bags every year and he
was able to get Adidas to make a generous donation which was announced at the college
Final Four basketball tournament the following year in 2002. Jimmy invited our group of
friends to attend and it became an annual tradition for all of Morty's close friends. I wish
you and the jury could have seen Jimmy during those weekends. The way he beamed
with pride talking about the Adidas sponsored teams participating, the way he interacted
with their coaches, players, and families. If you had, you would know he cared deeply
about them and would never intentionally try to hurt them.

I was able to attend the first day of his trial as the school I work at was closed for a
holiday. I was able to spend some time with him in the evenings and vye spent one of the
weekend's together back in Lynbrook and attended a high school football game. We
picked up lunch at the local deli like we did in high school and then both fell asleep on
the couch at my parents house. I tried to comfort him and provide relief with a "normal"
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 25 of 84




day, but it was far from normal. It was tremendously painful for me to see the stress and
worry that was consuming him. I had dinner with his wife Rachel and children Jack and
Grace the night before the verdict came in. It was tough to see these good, kind people
suffer. I can't imagine what they are now going through now that he has been convicted
of crimes.

Jimmy's career is over, his family is traumatized, and they are all terrified about what the
future will look like. As you consider what the appropriate sentence is for him I beg you
to do it with compassion and mercy. Jimmy deserves it.

Respectfully,

 ~~G__L(_
Matthew Candel
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 26 of 84




                       A-9
     Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 27 of 84




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

As a high school educator for the past fifteen years, I have seen the positive and negative effects
of students based upon their family support. Without question, students who have the support of
their parents both academically and socially, have a much higher chance of success in the
classroom and everyday life. Taking a father involved in his children's everyday lives out of the
home would be detrimental to his family's lives. Because of this, I ask that you impose a term of
probation for Jim Gatto.

I initially met Jim and his wife Rachel through a mutual friend, yet developed a relationship as
their son Jack began to play youth sports. Jack was on a team that I trained and coached over the
years. While Jim's job was very time demanding, he always made time to come watch Jack play
his games. He was very supportive of what we were teaching and of his son's own development.
Jim was never an overbearing parent. He understood the importance of letting Jack learn and
grow on his own, yet he provided love, support, and guidance along the way. A few years later,
his daughter Grace joined our program and I saw nothing but support from Jim.

Jack and Grace are both in very important stages of their lives. Jack is currently a senior in high
school and heading off to college next fall. Grace is a freshman in high school and beginning an
important stage both academically and socially. These are the critical times that they need to
have the support of both their parents. They will both be facing life long challenges as they
continue to navigate high school and college. Jack and Grace will need to lean on their father for
the love, support, and guidance that only a father can provide.

In my line of work as an educator, I see so many parents not involved in their children's life. It
is heartbreaking! They have no one that loves and supports what they do. Jim is the opposite of
this. I have seen his children come home and immediately wrap their arms around him. I have
seen Jim show up and support his friend's children at their events. I have seen him support his
community through volunteer work. Jim is the epitome of the type of father I want for all my
students.

I urge you to think about Jim's family during this time. They need him now more than ever as
they enter these critical stages of their lives!

Respectfully,




Jeremy Nesbitt
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 28 of 84




                    A-10
              Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 29 of 84




December 2018


To Whom It May Concern:

I have known Jim Gatto for approximately 8 years and have a tremendous amount of respect for who he is and
how he has positively impacted many in our community. Regarding the current situation and upcoming
sentencing, I am one of many who pray and hope there is leniency, and. now, I am requesting sincere
consideration for a minimum sentence.                   ·    '

For a few years, Jim and I vdlunteered in coaching youth s~..                                                                                                     ;tdgether. In all interactions with players, parents,
officials, and othe;irs, I've appreciated how Jim displayed his '                                                                                                   •for others and commitment to their experiences.
He was genuine and sincere." In working with young players,;,                                                                                                          ade sure they had fun, learned to take on
challenges, and fo be great teammates. He enjoyed and ·                                                                                                                "9 achievements and accomplishments of each
kid, without sacrificing perspective. His focus wji35on the.                                                                                                            .~nt of young kids into being better people. Jim
was exemplary in how he modeled _g!,JalitiesMt.~)(llantt, ·.··                                                                                                        f8\Nn kids.
                          '·. - --~ :. ;~_;;::>~·'il:!•. _'.· -._~,.'. 'i·::·.~_;,· ;:~.~~~-:·:.;:·:~!~·v!:~~1 ·.. """. ..   <>~~v                                       -:;'.·~··:;i\~1~~·~:,,., _:.··-:·:-'
It has been visible to all, that Jim's priority is his fami!Y                                                                                                                   ···· dlcated and effective dad for his son, Jack
and daughter Grace, and loving husband t6';his wife R .                                                                                                                              !;probably be more letters shared that
consistently emphasize how Jim values friendships, ta                                                                                                                        . in others, and does not hesitate to help if or
when there is a need. Because of this, Jim is aXr:,esp;ect                                                                                                                 -,tour community.
                                                                   ~.·~;-~:·                                }2~:;1:_·~?~'}i~~<~·
Jim has been a person of integrity'.il!lnd I believe;ffe~§ti1l1                                                                                                         .,c~;~ mistakes or actions by Jim,   that have been
deem~d otherwise, it has not chang~R by opinion ;#m~i'~r                                                                                                 " ill'8iVork through it and come out determined to
make 1t better.                                                                ~'   ..                             ., ,'ii:f"~~,,.;; 1 :t:;~1:~~}~~;~)
Again, I am asking for the lightest sentence the sy,~f,~t1).p~!}tW~te out, because of Jim's lifetime work and
      •          •     •                  •        : · ·11'i'l'O' .•·•:.;,\:.>·,,, l' l'"'J'··;,-~i/·!'-;'::...-.~:,·
commitment to his family, to our community, and to rnany~rqttier~~;
                                                                                                                             r       . :•.• ,"'.'',~~~;.~.'.'Ci\       ..,d
                                                                                                                                                     ,
                                                                                                                                          ·o·d,:·t£i~"<
                                                                                                                                                              ?.:.''
                                                                                                                                                                       .~.J.:'
                                                                                                                                      "\"'':,f}
                                                                                                                                      r.:,';,,

Sincerely,




Dennis Burke
Associate Principal; Athletic & Activities Director
Wilsonville High School
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 30 of 84




                    A-11
     Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 31 of 84




The Honorable Lewis A. Kaplan
United States District Judge Southern District of New York
500 Pearl Street
New York, NY 10007



Dear Judge Kaplan,

My name is Lisa Hawley-Love and I'm a fifth grade teacher at Boeckman Creek Primary School
in Wilsonville, OR. I have had the pleasure of knowing the Gatto family since 2004 when my
family moved to the same neighborhood in Wilsonville. Early on our families became friends.
The Gattas are family oriented, fatih driven people. Jim is a person I like and respect. Over the
years I have watched Jim as an example of a loving husband to his wife Rachel and exceptional
father to his children, Jack and Grace.

During the 2009/10 school year I had Jim's son Jack, in my fourth grade classroom. That year I
partnered with Jim in helping Jack succeed. He is a extraordinary parent who supports his
children in academics and extracurricular endeavors. When Jack needed a push he received it.
When Jack needed confidence building, he received it. Jim and Rachel have a reputation at the
elementary school I teach at as being exemplary and supportive parents. One of my teacher
colleagues speaks of appreciation and gratitude for Jim and Rachel. This colleague was bullied
by a group of parents during the first year of her teaching career. Jim and Rachel chose to stand
by her and spoke up in her defense. That teacher is a well respected and admired member of
our teaching community today. Additionally, Jim has been an active volunteer over the years
donating time in coaching and community events.

I am writing to ask for leniency; sentencing Jim to a term of probation. His family needs him.
Jack and Grace will continue to thrive with their dad at home. I've known Jack and Grace since
they were preschoolers. They are great kids and it is no accident; having two loving, supportive
and active parents. As a teacher I know how important it is to instill the values of kindness, hard
work, and grit, characteristics that the Gatto children possess. Please consider my request and
allow Jim to finish the job of raising his children at home.

Thank you for your consideration,




Lisa Hawley-Love
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 32 of 84




                    A-12
    Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 33 of 84




 December 1, 2018

                                                                    Matt & Nancy Overholt
                                                                    28370 SW McGraw Ave.
                                                                    Wilsonville, OR 97070
 Judge Kaplan,


 We are friends of Jim and Rachel Gatto. We met when our b?ys were in kindergarten together.
 Their son Jack and our son Nate are now seniors.

 We are writing to you because we understand you will be sentencing Jim in a few months.

 When considering the sentence we think it's very important that you know what Jim means to us
 and our community.

 Over the years Jim has mentored and coached Nate on many local community school basketball
 teams. Nate learned valuable life lessons from Jim. He has been a positive role model. You will
 not find any parent who has a negative thing to say about Jim Gatto. He was a true mentor and
 taught our kids values through sports to make them better young men and successful citizens.

 Jim leads by example. He has been a loving and supportive husband and his kids are positive role
 models to their friends and other high school students. This is a family that is loved by the
 community.

 The Gatto family has suffered immensely over the past year. We are sick at the thought of Jim
 being separated from Rachel, Jack and Grace. We are sick at the thought of his absence from this
 community that cares deeply about him and his family.

Judge, we ask you, please, that Jim be spared from spending time in the penitentiary but rather
serve by way of probation.

Sincerely,

711ai± aH-d A/f o~&:-
 Matt and Nancy Overholt
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 34 of 84




                    A-13
   Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 35 of 84


                                                                                            January 1, 2019

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007




Dear Judge Kaplan,

My name is Ronald Lam. Jim Gatto and I have been friends and neighbors for 14 years now, our families
having moved into the same new housing development around the same time. My three kids go to
school together with his kids, Grace and Jack, and Jim often volunteered or donated to support our local
schools and youth sports leagues. His familiar refrain was always, "It's for the kids.", and he would
actively encourage other parents to help out or donate to children's causes. As the league treasurer, I
run a fund raising poker tournament for Wilsonville Little League, and a couple of years ago, after Jim
offered to participate, he actively sought out several of our neighbors and friends to participate as well,
knowing that the funds were going to support the children in our league. Thanks in part to his efforts,
we were able to convince enough friends and neighbors to play- through a combination of humor and
good-natured shaming - that we far exceeded our goal of 60 players and ended up with 88.

Jim and his wife Rachel have a very loving and mutually respectful relationship. We often saw that on
display at neighborhood barbeques and other get-togethers. They treated each other as such equals,
that Jim would frequently bring Rachel along to many of our neighborhood guys poker nights. Nobody
ever minded because of how genuinely pleasant it was to be around them and how funny they were
with each other and everyone else at the table. Jim is also one of the best fathers that I know. He
volunteers for his kids' sports teams and school whenever he can, and does everything he can within his
power, including driving 6 hours one-way for Grace and Jack's basketball tournaments.

All of the aforementioned brings me to my request: I would humbly ask of Your Honor to grant leniency
in your sentencing of Jim, in the form of probation. I know this has been a very trying time for both Jim
and his family; his reputation is in tatters, and his family is made to feel like social pariahs. As much as
he tries to put on a brave face, I can see the stress is taking a toll on him and his family. I cannot stand
the thought of Rachel, Jack and Grace suffering any further, if their beloved husband and father is taken
away from them. Jack and Grace deserve to have a loving father there to support them until they are
ready to stand on their own. They are wonderful, polite, well-adjusted kids that will grow up to be
productive members of society, but I honestly fear that any prolonged absence of their father will turn
them onto a different path. If Your Honor would please keep these important considerations in mind as
you render your decision, it would be very much appreciated.

Thank you.




Ronald W. Lam
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 36 of 84




                    A-14
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 37 of 84




19 November 2018




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan,


Thank you for any consideration you are able to give to this letter of reference for Jim Gatto.
Jim, Rachel and their kids have been friends of our family for at least the past 10 years or so,
as they live in our town of Wilsonville and our boys have grown up together along with a
whole bunch of other neighborhood kids more or less the same age.


I don't pretend to know anything about Jim's trial. I of course know Jim worked for Adidas,
but that was not what defined Jim for me. That was more of a side note. The Jim I know is a
humble and caring family man, an active and generous community member, and a good
friend.


A few everyday examples come to mind that I think might illustrate the type of person Jim
has been in our community. I remember when our boys were youngsters and in middle
school, Jim volunteered to help coach their youth community basketball team. He devoted
time to the team, and he had a knack for connecting with every kid. It did not matter if you
were the best and most talented basketball athlete on the team, or the boy with the longest
way to go in the sport. He cared about the experience every kid had, and he invested energy
in each boy. He had nicknames for every one of the boys, and Jim's passion and care for
each kid was obvious. We felt so lucky that Jim was willing to commit that time to the boys
and the team.


The next thing that pops into my head is just seeing Jim at Friday night football games at
Wilsonville High School over the years. Just like so many families, Jim and Rachel would
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 38 of 84




attend the games, and their kids, Jack and Grace, would run around the stadium with all the
other kids their age from town. I can hear him now, "Coach!" he would burst out
enthusiastically, a shout-out to the fact I am coach at WHS. Every time I would hear that
voice and the warmth with which he would say it, I knew exactly who it was and that a great
conversation was up next. Almost without fail, we would then visit on this or that, catch up
on our families, and I would leave smiling, happy to have bumped into my friend with the
big smile and caring heart.


About a year ago now, Jim called and asked to visit with me. I was happy to do so. At the
time, Jim's son Jack had decided to not continue playing basketball in our program. The
decision was a tough one for Jack, and I'm sure for Jim, too, given Jim's robust love of the
game. As you might imagine, I was not sure what to expect going into our meeting. During
this visit, Jim was totally classy. Rather than lobbying for something or angling for this or
that or blaming something or someone for Jack's changing circumstances in our basketball
program, he took that opportunity to thank me. He also asked if Jack had a change of heart
anytime over the next few months if he could turn back out for basketball. I said,
"Absolutely." I left thinking to myself what a quality guy Jim was. He handled everything to
do with that somewhat challenging development admirably.


The part of that meeting that did not surprise me was the fact his love for his son Jack was
so evident. I have known Jim to be nothing but a thoroughly dedicated husband to Rachel
and father to Jack and Grace. He loves them all dearly. He has been an exemplary role
model in terms of being a strong family man. During our annual pilgrimages to Spokane for
Hoopfest (a big 3-on-3 basketball event), Jim would often be just "one of the parents,"
enjoying the trip and supporting the kids. His children reflect their parents' tremendous
involvement in their lives; they are polite, smart, amazing young people with gobs of life
potential. If you knew these kids, Judge Kaplan, you would appreciate that Rachel and Jim
have to be good people. These kids are a credit to everybody around them ... but most
obviously to Jim and Rachel. I am sure the situation Jim is facing now is crushing to them
all; and for Jim not just on the obvious personal level, but perhaps even more importantly
on the familial level. If Jim is absent from their lives for any period of time, it will be
devastating for all of them.




                                                                                                2
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 39 of 84




Jim has been found guilty of the counts presented in your courtroom. All of that is way
beyond anything I know and beyond anything about which I should comment. You know
what you are doing on that front.


My hope, your Honor, is that within whatever the law allows or leeway you have, you i:riight
consider the life Jim Gatto has led away from his professional career at Adidas when you
consider sentencing. Moreover. I truly hope you will find a sentence of probation sufficient
in Jim's case. I am guessing some of those that come before you have long histories of being
detriments to society. I am sure some of these individuals are sociopaths of some sort or
another. More than likely, many represent a real, present, and ongoing danger to the
community. The punitive and corrective measure of a prison sentence is probably needed
in a great many of those instances.


Jim is not that guy in any way, shape, or form. Jim has been a truly great husband, father,
and community member. Jim is caring, kind, and productive. I don't pretend to know more
than you about sentencing standards, but in my humble layperson's opinion, the corrective
measure of prison would not serve Jim, his family, nor (maybe most importantly?) society
well.


Not matter what you decide I thank you in advance for your consideration of this letter,
Judge Kaplan. I also deeply appreciate your service to the community. I wish you many
blessings in what has to be a challenging and tough career. The world is surely better off
thanks to your courageous leadership in what has to be a difficult job.


If I can help in any additional way, please feel free to call me anytime.


Sincerely,




Chris Roche
c: 503-750-1500




                                                                                              3
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 40 of 84




                    A-15
   Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 41 of 84




December 8, 2018




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007



Dear Judge Kaplan,

In 1993, I met an individual who not only became my closest co-worker, but also developed into
a sincere and trusted friend. A person who offered support both professionally and personally.
A man who always displayed a sincere interest and care for others' personal life as much, if not
more, than their work life.

I worked with Jim Gatto very closely for a majority of my 25 years at adidas. During the two and
a half decades together, I observed a committed and loyal employee, friend, husband, father,
son, and brother. I had the opportunity to spend time with Jim in numerous settings, both in
and out of the work place, and with every scenario I always felt enriched being in his company.

From a work standpoint, Jim is as dedicated a person I have ever worked with, but it was never
just about hitting a sales number or gaining market share. Growing up, Jim was surrounded by
basketball and it was apparent in the passion he brought to his job. He loved the world of
basketball not for what it offered him, but for the opportunity it allowed him to genuinely
support others. To support those people, still involved in the sport, who paved the way and
provided guidance for him. To support those people trying to grow the game further. To
support those people introducing the sport to the next generation. Jim relished the opportunity
for small gestures like donating polos for one of his former coach's summer camps or supplying
uniforms to a past friend running a youth program.

Through Jim's dedication to the game he loves, he taught me the value of loyalty to friends,
both past and present. The gratitude and thankfulness you share with those people who have
impacted you. Jim has never forgotten where he came from, the sport he grew up with, and the
individuals who made it possible.

Commitment to family (wife Rachel, son Jack, and daughter Grace) is a trait I truly appreciate
and admire in my friend, Jim. Whether it was coaching Jack's youth basketball team, cheering
on Grace at her lacrosse game, or a family vacation, his priorities were always clear. He
reminded me of the importance of a healthy work-life balance and to always make time for
your family even when the schedule is not the most convenient. One time after spending a
weeklong business trip in Germany, rather than fly home to Portland, Oregon, Jim flew directly
   Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 42 of 84




to Spokane, Washington, to watch his son play in a basketball tournament. He later told me he
was exhausted, but it was well worth every minute to see Jack play.
While I have had several co-workers, I now consider friends, no one has been as sincere or as
genuine as Jim. Whether it was hospital visits when both my children were born, a weekend
phone call to check the results of my son's football game or a holiday text message to wish my
family well, his friendship is always consistent. He quickly became a friend first and co-worker
second. Never was Jim's friendship more valuable or impactful than during my divorce.

Divorce is an emotional time and often friendship is the one thing able to carry you through the
process. During this time, Jim's friendship was at its greatest. Consistent texts and phone calls
to see how I was doing, hours spent in his office chatting about my situation, insisting I work
from home when needed, and taking me to lunch just get me out of the office, all served as a
means of personal survival. During adverse times you learn a lot about yourself and the
character of those around you. At my lowest point, Jim's character revealed itself to be greater
than I could have imagined. He was a rock of support during very unstable times. A true friend
until the end.

I have known Jim Gatto personally and professionally for over half my life. I have witnessed him
to be an individual of extremely high character truly committed and loyal to his family, friends,
and career.

Thank you for your time.

Sincerely yours,



~.~;n~~
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 43 of 84




                    A-16
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 44 of 84




The Honorable Lewis A. Kaplan
United States District Judge Southern District of New York
500 Pearl Street New York, NY 10007

Dear Judge Kaplan,

 I would like to write to you today about my friend Jim Gatto. My name is Zach Fawcett
 and I have known and worked with Jim for almost 18 years. From watching his son Jack
 grow up to being around when Grace, his daughter was born. A loving husband and
 faithful father, I have witnessed for myself the family man that Jim is. Jim has
 ALWAYS put family first and once he gets to know you will treat yoll as family as well.
 Nothing to me can speak greater volumes of this than when my son Antonio was born on
 June 29th 2006. What was supposed to be a normal birth, was everything but. Both
 mother and son almost died that day and Jim Gatto was right there with me to cry with
 me, pray with me, support me and tell me that he loved me and my wife Jean. Words
 can't describe Jim's loyalty, character and integrity, only actions. Nothing in the world
 could have meant more to me than that. He was there to support me and most
 importantly SHOW me that he loved me and my family. I will never in my life forget
 that. Words are great but actions mean everything. He could have just called me or sent
a note. Instead he showed up. He was there, he was present and was ready to help in any
way that he could.
I can remember another time at work when a co-worker was attacking me and trying to
undermine me. Jim was there to stand up for me, fight for me and voice his support for
 me to all parties involved. Never have I witnessed in 17 years working with Jim to be
self-serving. The complete opposite of that probably to a fault! Jim was ALWAYS
looking out for every single person other than himself. Jim has a HUGE heart and was
always helping others.
I would like to ask that Jim would receive probation and not incarceration. Jim is an
amazing father and husband and I can't even begin to think on the negative effects
sending Jim to prison would cause on his family. With all the negativity going on in our
country, we need more people, fathers, husbands like Jim Gatto to be there for his family
and his friends. Jim is a positive influence on his community and would have a greater
impact serving the people around him than being incarcerated.

Thank you and God Bless,




~
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 45 of 84




                    A-17
   Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 46 of 84

                                                                                  Bryan Rector
                                                                                          11/19
                                                                                Wilsonville, OR

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY10007



Dear Judge Kaplan,

Who I am and my relationship to Jim Gatto and his family
I am a sophomore at Wilsonville High School in Oregon and I attend school with Jim's two kids.
My family and I have known the Gatto family for 15 years, which is the entirety of my life. The
reason we are as close to their family as we are is because they moved into our neighborhood a
few months after us and we have been neighbors since. I think of us as family because of how
much we have done together and how much we all have gone through.

Personal detailing of our relationship
       Jim and I have always been very close because I have spent so much time with his kids
and he has seen me grow up. Our relationship was always strong but it elevated to another level
in 2012. In May of that year my parents separated, I was 9, and to cope with these struggles I
searched for another role model since it was apparent that my father would not be as involved in
my everyday life anymore. Many people in our tight knit community offered support but Jim
was the one I became closest to. He was an integral part in the healing process. He was a great
role model because of how he conducted himself as the most responsible and caring person in
the world. The way he cares for his family and other families is something special. I have the
utmost confidence that he would do and give anything for the betterment of the people close to
him. Through watching him do the right thing again and again I have improved myself and my
admiration for him and his accomplishments has ~own exponentially.

His importance to our community
        He also has an integral role in our community. He avidly supports our school and events
that bis kids and friends of theirs participate in. He has coached youth sports and helped with
community events for years. The simple fact is, nothing about this town would be the same if he
was not with us on a daily basis.

The pain that his family has felt and will continue to feel
        Jim is a family man. He has a wife and two kids and family across the country. This very
large supporting cast has been rocked by these events and if he was to go to prison somewhere I
do not even want to imagine the pain they would endure. While this legal process has been
underway the Gatto family has tried to go about life as they would and has·done an okay job. I
would argue that the only reason they have come to terms with this reality is because he is still
there. As I am sure you are aware, the concern is that their lives would change in such an
unbearable way if their husband and dad was not present. Additionally, speaking as someone
   Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 47 of 84
                                                                                     Bryan Rector
                                                                                             11/19
                                                                                   Wilsonville, OR

who has gone through the process of having a father removed from a household, I can say that
breaking a family apart is one of the most feared things in life. Nothing good ever comes of it.
Potentially the worst part about this whole situation is the juncture in their lives at which this is
happening. His son is a senior and he has his biggest decisions ahead of him. His daughter is a
freshman who in the same scenario. If they were to go through the next years without having
access to their father, that would be spirit crushing.
         In my humble opinion, it would be morally right to take into account not only the law,
which I understand is your job, but to take into account the morality of such fate in association
with such a person as James Gatto. This decision, scheduled to come in March would change a
lot of lives. Too many count as a matter of fact. Lastly, I can tell you one thing for a fact. Any
person who has ever known Jim and been close with him would be willing to do anything to
assist him. To me, that does not sound like someone who should spend time in prison. I urge
you sir to do anything in your power to help this blow be a little less heavy.

Thank you so very much for your time and consideration. Best wishes,
Bryan A Rector
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 48 of 84




                    A-18
   Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 49 of 84




November 21, 2018



The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007



Dear Judge Kaplan -

I am writing to you today on behalf of James Gatto. The Gatto Family and I have been very
good neighbor friends for over 15 years. My son is good friends with their children, our dogs
were even best buds. Rachel, Jim's wife & I are very good friends. I too am from the east coast
(New Jersey) originally, so we have a bit of a kindred spirit with our pasts and upbringings.

The Gatto Family are a very integral part of my life. I am a single mom, my family lives in
Arizona, and although I have been in Oregon over 25 years now - with many, many dear
friends, I consider the Gatto's my "Oregon" family. Jim & Rachel, both, are my "go to" people in
my times of need and emergencies. Whether it's giving rides to my son for various things, or
taking care of my dog, or jumping in to help in medical crisis, they are immediately willing to help
me with anything - and that is so very important to my sense of security.

The first of many examples of Jim's strong sense of parental protection came last January.
'had', (until just recently), a large dog that had developed grand mal cluster seizures, and it is a
very frightening event when a 1501b dog is in full seizure episode. It was a school holiday, and I
was at work. I got a frantic call from my son that the dog had gone into seizures and he didn't
know what to do. I said I would be home asap, and I got ready to leave work. By the time I got
home, about an hour later, I found Jim at my house with my son, and dog - who was in a
stagnant state. My son's first reaction had been to run across the street to get Jim - who he
knew was home. Jim immediately came to my house with Bryan and stayed with him till I could
get there. He then left, but said to me -- " you call me if you need me again for anything - and
let me know how he is". Within an hour I had to rush my dog to the ER Vet, and so I contacted
Jim & Rachel and said 'please take Bryan in - I had to go'. They, of course, did - until I could
return home. Later that night, my son said to me "Mom, I am so glad that Jim was home today
and helped me - I was really scared". Of course, I felt the same way.

On this similar subject - just 2 months ago - I had to put that same dog to sleep for the same
seizure reason. We were all, my family & the Gattas - very involved with my amazing dog for the
3 years I had him. This death happened on the first day of Jim's trial in October. My son had
posted something about it on social media, and within minutes of that - the very first people to
contact me with incredible concern and deepest condolences, were both Jim & Rachel -
   Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 50 of 84




individually - from New York. I was so touched by this complete selflessness --- in the midst of
one their most horrible life events - they felt it necessary to reach out to me and console me. My
first reaction was 'oh my gosh, you are just starting a trial for your life - yet you are concerned
about me, and my dog'. I have relayed that story to a couple of people who are also friends of
the Gatto's in our community - and they have all had the same immediate reaction ... "That just
certainly shows you the character of this person - he is so caring of others - in the midst of his
own turmoil". We were all genuinely moved.

And even as recent as this week - I have had a horrific experience with the discovery of a loved
one having a large cancerous brain tumor, his surgery, hospitalization, etc. And again - despite
their own personal difficulties, they have been my 'go to' family to rely on. Jim has been caring
and concerned for me.and my loved one - offering me any sort of support I need - from rides for
my son, running to the food store for me, to Thanksgiving dinner for us.

Of course I could go on with other examples over 15 years of Jim's caring of his own family, of
others, of the kids he has befriended, of anyone in need. His continual support of our
community, his dedication to their faith (Jim once 'took one for the team ... of parents', as a few
years ago his son was making his confirmation and parent volunteers were needed to
chaperone their retreat at a monastery - no one would come forward - but Jim did, he canceled
his work trips, rearranged his schedule, and took on the weekend. We all said "wow - way to be
Jim .... & thanks!!")
 I know that Jim was raised in an amazing, faith filled, family environment. I know his parents -
and the type of wonderful, kind, religious, moralistic people they are. His family is very close.
Jim is a big part of our local community. There has been an abundance of outpouring of love
and support for the family since this ordeal began for him. Since I am so close to them, not only
proximity, but in friendship - I am asked all the time, by everyone - How are they? Are they doing
ok? What can we do? We are all praying for them ....... Everyone always loves Jim. He is one
of the best people I know ... and I am personally very thankful for the Gatto's every day.

I can only pray, for all of us involved, that in this dire situation, you can reach deep within your
heart and conscience - and see that this good man, great citizen, wonderful dad, adoring
husband, does not deserve -- in any way -- a harsh penalty. I plead with you to consider his
lifetime of goodness when deciding his fate ..... and the fate of his family.

With most respect,
Kris Rector
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 51 of 84




                    A-19
     Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 52 of 84




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007



Dear Judge Kaplan,

I'm writing you today as a friend and former colleague of Jim Gatto. I've known Jim for nearly a
decade and had the pleasure of working for him during the early part of my career at adidas.
Like many, I considered myself lucky to know Jim, not just at the office but outside of work on a
more human level. He became a mentor to me and someone that I looked up to as an example
of what it means to be a good person and a loving husband and father.

There are countless stories and examples that speak to the character of Jim Gatto but for this
purpose of this letter I would like to focus of how he's set the example for me of what a father
and husband should be.

As a husband and new parent, I've quickly gained an even greater appreciation and
understanding of the role that a mother and father play in shaping a healthy life for their
children. Over the years my wife and I have grown close with the Gattas and we've watched
Jack and Grace grow from young children into teenagers.

As I reflect on the many examples that Jim has provided to me as both a professional mentor
and an example of a devoted father a few examples come to mind. He taught me the
importance of working hard, remaining humble and never losing sight of your reason for being.
After 20 years in the workforce he wouldn't think twice around rolling up his sleeves and
helping an intern pack boxes of shoes for hours, so they could be shipped out in time for the
NBA start of season. Why would he do this, why would someone at his professional level with
his experience do the work of the intern? It was just the type of guy Jim Gatto was. It didn't
matter who you were or what you could do or not do for him Jim believed in treating people,
regardless of title, gender or prestige with the same respect and genuine decency as the next
person.

 As hard as Jim worked and as often as he traveled he never lost sight of the reason why, his
family. In today's professional climate it often times feels nearly impossible to be successful in
the work force while also being a good family man. The constant work/life balancing act is so
easily tilted towards work. I always admired the importance Jim put on his relationship with his
children, making sure that he rarely missed a game, school conference, first communion or
recital for Jack and Grace. Over the years he's been a coach for Grace and Jack's basketball
teams. Each summer he would take a group of kids up to Spokane Washington for the annual
Hoopfest to compete.
     Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 53 of 84

27135540.1



Whatever decisions he may have made in his professional life, his personal life is centered on
his children who love and adore him in a way that all fathers hope for, to separate them from
Jim would punish them for in a way that they don't deserve. I ask that you please consider
imposing probation rather than prison for his sentence. Justice will not be served by
incarcerating Jim Gatto.




Sincerely,




Alex Zerzan




                                              -2-
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 54 of 84




                    A-20
            Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 55 of 84



                                                                                                         Tod Monaghan, LMSW
         ~~                                                                                                  SVP, Development
         ~~                                                                                        Covenant House International
                                                                                                                            5   Pei-11·1   Plaz:i
    Covenant                                                                                                     \'1~w   Yo1k. l'~Y I 000 I
     House
  Opening Ooo~ for Homeless Youth
                                                                                                            www.covenanthouse.org


  Anchorage                         January 3, 2019

                                    The Honorable Lewis A. Kaplan
    Atlanta                         United States District Judge
                                    Southern District of New York
                                    500 Pearl Street
   Berkeley                         New York, NY 10007

                                         Re: James "Jim" Gatto
   Chicago
    Detroit                         Dear Judge Kaplan:
  Elizabeth
                                 This letter is respectfully submitted as an appeal for leniency for James "Jim" Gatto as he appears
Grand Rapids                     before your Court for sentencing in connection with his conviction of wire fraud and conspiracy to
                                 commit wire fraud. The undersigned has known Jim for over seven years, having met him through
Guatemala City                   his volunteer work at Covenant House's youth shelter in NYC. I have had the pleasure of assisting
   Houston                       Jim with his volunteer work with homeless & trafficked teenagers and young adults.

 Jersey City                     On numerous occasions Jim has expressed remorse for his involvement in this matter, he deeply
                                 regrets his selfish and reckless actions, he is aware of the unfair situation that he created. He
 Los Angeles                     understands the gravity of his wrongdoing and is committed to proving this matter an aberration of
  IV!ana~Jua                     an otherwise law-abiding life.

 Mexico City                     As a licensed social worker, the undersigned serves as a senior executive at Covenant House's Crisis
                                 Shelter on the west side of Manhattan, where we provide food, clothing, shelter and counseling to
  1v;on tc!c·.i r
                                 over 3,000 homeless & trafficked boys and girls, including 500 single mothers and 550 of their
   Newark                        children, at our facility each year. Most of our kids have been raised in poverty, they have been
                                 forced to cope with difficult circumstances in their lives, including child abuse, domestic violence &
                                 human trafficking.
  New York
                                 Jim is one of our most spirited leaders, he has a gentle way about him that the kids in the shelter
   Oa.~dand                      respond well to, he provides a listening ear and is always able to motivate them. His Sense of humor
                                 helps them smile in the face of adversity. Working with homeless youth is a field marked by
   Orlando
                                 significant pain and suffering, I am grateful to have a volunteer like Jim because he consistently
 Ph:!adelphia                    helps us lift damaged spirits.
  St. Louis                      It is my hope that you might consider a non-custodial resolution in this matter that enables Jim to
      u~:iga.tpa                 begin to regain the good standing in the community that he earned in advance of this unfortunate
                                 incident.
  Toronto
                                 Should you require amplification upon the foregoing, please do not hesitate to contact me.


 Washington




                                 tmonaghan@covenanthouse.org
                             1   (917) 291-2060
                             !
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 56 of 84




                    A-21
    Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 57 of 84




The Honorable Lewis A. Kaplan
United Sta~es District Judge
Southern District of New York
500 Pearl District
New York, NY 10007
December 12, 2018



Dear Judge Kaplan,

My name is Ryan Napoli. I am 18 years old and a first-year student at Oregon State University in
Corvallis, Oregon. I moved to Wilsonville when I was 3 years old, so I have known the Gatto family as
long as I can remember. I'm writing to you on Jim Gatto's behalf.

Jim volunteered to help at my all night graduation party last year. He went to many of my basketball
games last year to support my team as well as give me tips on how to improve my game. I respect his
advice because he played college basketball. He was a volunteer at my confirmation retreat for our
church when I went through the confirmation process. We often get together with the Gatto family for
dinners and holidays. I can honestly say that Jim is one of the most genuine, kind hearted people I know,
with a great sense of humor. He is someone that I look up to and trust to this day. He is the definition of
a family man. He always wants what's best for his family and the people around him before caring for
himself.

 I'm worried for Jim's future as the thought of him going to jail is very scary. I'm friends with his son Jack.
 We are only one year apart, and I know how much Jack looks up to his dad. To have him not be there for
 his kids, and wife will be very hard for them all. I hope you consider probation for him instead. I
 appreciate your time.

 Sincerely,

 Ryan Napoli
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 58 of 84




                    A-22
   Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 59 of 84




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NV 10007

December 3, 2018


Dear Judge Kaplan,

My name is Lynn Napoli. I am the Library Media Specialist at St. Clare School in Portland, Oregon where
I have been teaching for the past 25 years. I am married and have three sons ranging from ages 16 to
25. Our family has lived in Wilsonville, Oregon for the past 15 years. For 13 of those 15 years we lived in
the same neighborhood as the Gatto family and now after moving a few miles away, we continue to be
close friends with Jim, Rachel, Jack and Grace. I am writing this letter on Jim Gatto's behalf.

Jim is well respected in our town. He is a loving husband, a great dad, and a good friend to have. He has
always been a positive influence within our community. He has coached multiple teams, volunteered at
school events, attended numerous neighborhood celebrations, and has always been very involved in all
his children's activities. We became good friends as we have many things in common. Our kids enjoy the
same sports. We attend the same church and our children have gone through many years of Sunday
School classes together. We have enjoyed spending holidays together where Jim cooks his mother's
recipe for Chicken Parmesan which is my boys' favorite. Jim is the type of guy who is always positive. He
is quiet yet funny and has a gentle personality. I have always found him to be genuine and kind.

This past year has been an incredibly difficult one for the Gatto family. It has been a time of great stress
and hardship, yet through it all I have witnessed a lot of love. Jim has been there for Grace as she was
diagnosed with a heart condition which involved a surgical procedure. He has been there to help Jack
focus on his future as his high school graduation draws near. Last year he came to support our kids
during their football and basketball seasons and our son Ryan as he graduated from high school. Even
during the trial he was checking in with our family about how our son Ryan was doing as he left home to
start college. He is always thinking about others and putting them before himself. Rachel and Jim have a
strong marriage and bond and anyone who spends time with them can see that.

I am asking that you consider imposing a term of probation rather than a prison sentence for Jim. I feel
like a person with a lifetime of great service to his community is not someone who deserves to be
incarcerated. I can't imagine how difficult it will be for Rachel, Jack, and Grace to not have Jim's
presence In their life. It weighs on my heart and mind.

Please do not hesitate to call me if you have any questions.

Sincerely,

Lynn Napoli                  ,
~---- u~
503-939-3578
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 60 of 84




                    A-23
      Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 61 of 84




November 20, 2018



The Honorable Lewis A. Kaplan
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, NY 10007



Dear Judge Kaplan,
I am writing on behalf of James Gatto whom I have known for 12 years. His children Jack and Grace are
the same ages as my children in our small city of Wilsonville. I first met Jim and his wife Rachel when
my son Sam played on a basketball team with Jack. Jim assisted in the coaching that season and coached
many more teams on which my son played. Jim is someone in whom I place complete trust for my
child's well-being.
Jim has shown compassion, care and intention while coaching and leading our boys into young men. Jim
encouraged Sam to be the bigger person, to try even when things weren't going his way, and to always
believe in himself. Jim often sacrificed his days off in order to give our sons an opportunity to compete.
One particular weekend saw him driving to Eastern Oregon, in unexpected ice and snow, with a car filled
with boys. As a mom I am prone to worry; having Jim Gatto in charge put me at ease. I trust him. His
care has always been for the well-being of his family, friends and the youth in our community.
My husband sustained a traumatic brain injury from a fall several years ago. During his recovery Jim
checked in. The Gatto family expressed kindness and support during this very difficult time for our
family. Showing support and care are consistent and constant behaviors I have seen in Jim over the years.
Even now as he and his family face difficult times, he is at his kids' and his former players' activities and
sporting events whenever he can attend, including the high school football playoff game last Saturday.
Jim is an important member of the "village" of Wilsonville in which we raise our children. I ask that you
please consider his importance to his family. Please consider the good he has done and will continue to
do for our community. I ask that you allow him probation so that his family will remain intact.

Thank you for your time and consideration of the support Jim Gatto has given to my family and to our
community.



Sincerely,


Jodie Wes ting
10904 SW Roland Ct.
Wilsonville, OR 97070
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 62 of 84




                    A-24
 Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 63 of 84




The Honorable Lewis A Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

The Honorable Lewis A Kaplan,

I'm happy to write a letter on behalf of Jim and Rachel Gatto. I went to school with
both of them at Elmira College. Rachel was my college roommate and Jim was a good
friend even before he and Rachel began dating.

Elmira College is a small private institution of less than 1,000 students. Everyone
knew each other on a first name basis. The likelihood of sharing a class with almost
every student on campus over the course of four years was quite high. You learned a
lot about one another and the campus culture lent itself to developing life-long
friendships. I'm very fortunate to say that our close group of friends, including Jim
and Rachel, continue to stay in touch since we graduated 25 years ago.

Jim was friends with a lot of different groups on campus because he has such a
likable personality. His genuine good nature made everybody feel like a somebody.
His smile and laughter (so goofy) could lighten any situation and often became
contagious. He always treated everyone with respect and was always respectful
himself.

Jim and Rachel have both been very involved with their children's lives and in their
community. They're a loving, compassionate family who wouldn't hesitate to help a
friend in need. Jim has always been a devoted husband, a loving father, and very
dedicated and generous in his profession. I can tell you prior to the events at issue in
this case that Jim enjoyed an unblemished reputation.

From a professional perspective as a former Division I Senior Woman Administrator
and Compliance Director, I recognize the need to change the landscape in college
athletics. However, Jim's sentencing is not the solution. His actions did not have any
malicious intent nor did he expect any personal gains from his actions. He lost his
career, his income and his reputation. Please allow me to offer my heartfelt plea for
leniency in his sentencing.

I respectfully ask for your consideration for my good friend Jim Gatto and his family.

Sincerely,

Jennifer Zeh
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 64 of 84




                    A-25
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 65 of 84




                                     Ben & Janet Burns
                         7125 SW Highland Ct • Wilsonville, OR 97070


 December 14, 2018


The Honorable Lewis A. Kaplan
United States District j udgc:
Southern District of New York
500 Pearl Street
New York, NY 10007

RE: James Gatto

Dear Judge Kaplan,

We are writing on behalf of our friend and neighbor Jim Gatto. We are asking you to
thoughtfully consider imposing a term of probation rather than a prison sentence
for Jim.

We met Jim when we first moved to Wilsonville. Our son Jack was in sixth grade and
n19de the Sel~ct;C\ basketball.team that Jim's son,..aJso named jack, was on. For two
years Jim was a11 assistant.coach on our son's team and came to practices and games
whenever he was in town. Jim always had both instructive and encouraging words
for our son as a player. Jim nicknamed him, "Burnsie", which our son loved,
especially with Jim's strong New York accent. When our boys moved to playing
basketball in high school Jim no longer coached, but he made every game he could.
Though my son couldn't remember any encouragement we ever yelled from the
bleachers, he heard every "nice move, Burnsie" Jim ever threw at him.

Jim had the same encouraging role in our daughter's life as well. Though our
daughters are one year a part in school, they hung out at each other's houses and
shot hoops in front of Jim's lots of times. One summer Jim invited our daughter
Sydney to join him and his daughter Grace to attend a local high school camp. Our
daughter is more of a basketball player than our son and really enjoyed Jim's
knowledge and love of the game, and appreciated his curiosity and encouragement
in her game. At the tournament Jim introduced the girls to Damian Lillard, who is a
professional basketball player with the Portland Trailblazers. It was a highlight of
her life and real insµiratlon to her. No\'\' that our glrls are in high school together Jim
ofte>n stays after his daughter's Freshman game to watch our daughter's varsity
game. He even throws in an occasional, "nice work Burnsie", which she loves.
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 66 of 84




Jim's involvement and encouragement to our kids can be multiplied many times
over to the kids in our community that he has coached and encouraged in sports.
Even beyond basketball, as we've gotten to know Jim and his wife Rachel socially
we've found them to be parents of teenagers just like us who are trying to figure out
how to lead and love their children in life and faith.

Again, thank you for taking the time to read our letter and thoughtfully consider
imposing probation instead of prison on Jim. As marriage and family educators, and
as neighbors who are very acquainted with Jim's kids, probation would greatly
effect the positive outcome for Jack and Grace during these critical teenage years.
Not having Jim at home would deeply hurt them.




Ben Burns                                 Janet M. Burns
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 67 of 84




                    A-26
   Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 68 of 84




The Honorable Lewis A. Kaplan                                                              11/19/2018
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,
   My name is Douglas Napoli. I am a Lieutenant/Firefighter with Tualatin Valley Fire and Rescue and
have worked for this Department for the past 26 years. I am married and have three boys ranging from
the ages of 16-24. We have lived in Wilsonville, OR for the past 15 years.
   I am writing this letter on Jim Gatto's behalf. I have known Jim for the past 14 years and we were
neighbors for 13 of those 14 years.
   Jim has been an incredible friend to me over all these years. He is truly one of the nicest guys I know
who would give you the shirt off his back if you were in need. He has been an amazing dad to his two
kids Jack and Grace. I have known his kids since Jack was four and Grace was a one year old. My two
youngest boys grew up with his kids and played in the neighborhood together year-round. Jim
volunteered countless hours in the classroom and as a coach of his kids' sports teams throughout the
years. He is a loving father who has always been there for his kids and continues to be there for Jack as
he approaches high school graduation in 2019 and Grace, who is working her way through high school as
a Freshman.
   Jim is also a loving husband to his wife Rachel. We have spent numerous holidays together and the
love they show for each other is immeasurable. He always has put Rachel and the kids first. His
commitment to family is his #1 priority. I have seen them laugh so many times together and have seen
them cry together when their daughter had heart surgery last year. It was a very emotional time and
the love they showed for each other was inspiring.
   Throughout the past 14 years I have seen Jim at his highest and at his lowest. Obviously, this past
year, has been an extremely emotional and trying time for him and his family and friends. He is looked
up to in the community not only as a volunteer who gives of his time but also as a great husband, father
and friend. I am asking that you show him leniency in his sentencing and that he not be incarcerated.
Someone with Jim's background and history is not someone who deserves to be sent to prison in my
humble opinion. I have been a LT/FF and public servant for the past 26 years and have seen and served
countless individuals and Jim is not a man who deserves to be put in prison. The thought or notion of
Jim being incarcerated seems inconceivable to me. The emotional and financial impact, something like
that will have, would be crippling to one of the best friends I have ever had and to Rachel, Jack and
Grace.




Please do not hesitate to contact me with any further questions.
Cell (503)939-3579
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 69 of 84




                    A-27
     Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 70 of 84




The Honorable Lewis A. Kaplan
United State District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,                                                                      11-23-18

We have been friends and neighbors with Jim Gatto and his family for over 14 years. I have had the
pleasure to watch our kids grow up, root on Jack and Grace in sports and take family vacations together
as well.

I have watched Jim give back to our community in many ways over the years. He is extremely generous
with his time and resources and truly cares about the people here in Wilsonville. One specific instance
stands out to me and represents his character best. We were at a basketball tournament when Jack was
in 6th or 7th grade. His class of kids was incredibly talented and there were four teams created based
upon talent. Jack was on the A team, however Jim stayed to root on the D team. One ofthe kids was on
his own after the game and Jim went up to him, told him good game and talked to him for a while. He
didn't know the young man, but I saw this kid run off to his parents when they arrived, with a smile on
his face. This is one of several stories where I have personally watched caring and compassion in action
from Jim.

I implore you to please grant leniency on Jim and grant him probation over incarceration. Jim has made
our community a better place through countless hours of giving back and we are better with him here.
He and his family have suffered enough, some of it irreparable. Grace and Jack are both in very
formative years and need their dad as Rachel needs her husband. Having him not at home would
negatively impact every aspect of their lives.

Thank you for your time and consideration.

Patrick Welberg
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 71 of 84




                    A-28
      Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 72 of 84




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan:



I am writing a letter on behalf of Jim Gatto. I have known him for 15 years, as Jack and my son
are the same age and have played together on sports teams and been friends over the years.

The first time I met Jim he was inviting the whole 6 year old basketball team over for a team
party at the end of the season. Now, typically those take place at a Chuck E Cheese type place
for obvious reasons but Jim was delighted to welcome all this crazy boy energy to his house.
When I said he was crazy, he said "I love the kids!" with his smile and small self-deprecating
shrug.

That's the spirit that I have seen him bring to every situation where I have been involved with
him. He went on numerous elementary school field trips-typically the domain of moms, but he
loved doing it.

Our middle school hosts a Boys Night Out where the kids come and play rowdy games and end
in a dance off and he was there the whole time, leading the dodgeball room. He's never been
one to seek the spotlight or aggrandize what he does-lots of families probably didn't even
know that he worked with sports stars-but he's always been at every event, pitching in and
helping where he can.

Over the years I have admired Jim as a great father and wonderful family man; despite a busy travel
schedule, he made time to attend events and be present. That's why it is so painful to consider that
he-and his family-might have to endure the separation a prison sentence would cause. I want to
ask that you consider a term of probation rather than a prison sentence. His lifetime of community
service and family support shouldn't be ignored based on this issue. I ask you consider this
replacement sentence, as someone who believes that Jim and his family are wonderful members of
the community and he deserves an alternate punishment.

Cathie Ericson
6709 SW Landover
Wilsonville OR 97070
503-582-8736
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 73 of 84




                    A-29
       Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 74 of 84



                                             TRACEY MORRIS
                     11959 Nebraska Avenue   I 105 I Los Angeles, CA   90025   I traceymor@gmail.com


                                                    December 10, 2018

The Honorable Lewis A. Kaplan
United State District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Dear Judge Kaplan:

It is my sincere honor to write this letter to you on behalf of my dear friend, Jim Gatto. I've known Jimmy since
1993 when were hired around the same time at adidas. We both worked in the Basketball Promotions
department. I left the company in 2003, but have always maintained a friendship with Jimmy, for 25 years.

You will receive many letters of support describing Jimmy as a loyal, hardworking, incredibly well-liked, funny
guy ... and all of that is 100% true, more than what we can ever describe to you in a letter. But there is one
moment with Jimmy that stands out to this day.

In June 1998, I was diagnosed with breast cancer, Stage 4 DCIS. For weeks I kept it quiet amongst the folks at
adidas until it was time for surgery followed by 3 weeks off to recuperate. I'll never forget taking Jimmy aside
to tell him. The thing is, I was lucky because I caught it early and was going to be okay -- just needed surgery,
albeit a mastectomy, no chemo or radiation was required. After telling him, he hung his head down and was
quiet. He looked up at me, choking back tears and asked me if I was going to be okay. I'll never forget the look
on his face and the genuine concern he had for me. I had the surgery 6 weeks later and was in the hospital for
a few days. Jimmy and his wife Rachel came to the hospital with an armful of books and magazines. That
meant so much to me during a very difficult time.

Since I left adidas in 2003, if ever I needed anything from Jimmy (adidas-related), he would always come
through. In 2015, I went to the Men's Final Four for business and was without a hotel room for my last night in
Indianapolis. Jimmy asked two co-workers to crash in the adidas hospitality suite so I could take their room. I
didn't know that was what he had done until I was leaving the hotel.

In addition to sharing these stories with you, I am also writing to ask you to please consider a term of
probation for Jim. He and Rachel do not live near their extended families and I can't imagine the impact a
prison sentence would have on his two young children. In the 25 years at adidas, his contribution, loyalty and
sincere love for the brand has never wavered. I've had several conversations with Jim over this difficult year
and he has always maintained a positive attitude, smiling when we spoke via Facetime, reassuring me, and
everyone else he spoke to, that everything would be okay.

I hope you are moved by the letters written on Jim's behalf and consider our pleas for probation.

                                                    Sincerely,
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 75 of 84




                    A-30
     Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 76 of 84




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

November 19, 2018

Dear Judge Kaplan,

We are writing to you regarding the anticipated March 2019 sentencing for James Gatto. We
would like to express our sincere appreciation for the arduous work and challenging
circumstances that you and your court face every day, and the case with Mr. Gatto is no
different. This is a case with numerous variables and elements from all facets of the sports
business world. We simply ask you to please consider all of the personal contributions and
tireless efforts Mr. Gatto has made within his community, for his family and for his co-workers.

I am one of his former co-workers and have experienced a selfless generosity of spirit from Jim.
He took time to help my children learn to dribble, made sure to inquire how their grades were
coming along, encouraged them to keep trying when they met with adversity and always smiled
and looked them in the eye and expected the same from them. I consider him a role model and
a force of positivity for many who came into contact with him.

Our family asks that you please consider how Jim can continue his daily contribution to society
& to his Family now with a term of probation.



Sincerely,

Michael & Shanda Ladinig & Family
632 Atherton Street
San Marcos, CA 92078
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 77 of 84




                    A-31
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 78 of 84




  The Honorable Lewis A. Kaplan
  United States District Judge
  southern District of New York
  SOD Pearl Street
  New York, NY 10007
                                                                                              12/10/2018

  Dear Judge Kaplan,

 I'm writing this letter regarding Jim Gatto and his pending sentencing next
                                                                             March. I don't pretend to
 know much about sentencing or your process. However, I do hope to share
                                                                              a small gllmpse Into the kind
 of friend, dad & husband that I know him to be. I'm also hopeful you can
                                                                           see a path for Jim that allows
 him to receive probation and not be incarcerated.

 I first met Jim right out of college when I moved to Oregon for a job with
                                                                             adldas as a young naive kid. He
 Immediately "took me under his wing" and helped me get up to speed
                                                                          at work and always included me
 In social events or gatherings. He essentially helped me find friends and
                                                                            to fit in and get along. A lot of
 times we just watched games and talked sports. That was 1996 and for
                                                                           the next 20+ years we've
 maintained a friendship no matter where we lived or our station in life.

 More important than anything Jim did for me was what he has done as
                                                                            a husband and father. I
 wondered if I too would have kids to coach llke Jim did or get married with
                                                                                such a family of support
 always around. These are the things that make someone who they are
                                                                           ...not a job or mistakes &
 miscalculations. These things In Jim's fife are full and impactful. They are
                                                                               the true nature of a person.
 His family, friends and our relationship make him who I met so long ago.

 As a friend, to me, Jim Is the best kind. Whether we lived in the same town
                                                                             or across the country, he
 was always there. life happened to us both, but we could always reconne
                                                                           ct and talk sports, family, or
 kids. It didn't matter where I was, I knew if Jim were In town he would
                                                                         make the time to hang out and
 be there".as a friend. No judgement. Consistent. Open. Just Jimmy.

My view of these events Is pafnful for many reasons. Mostly I'm saddene
                                                                        d and frightened that Jim could
be Incarcerated. To me that Is a scenario where nobody wins. Rachel and
                                                                          the kids have suffered
Immeasurably. His parents have suffered Immeasurably. I know he recogniz
                                                                            es that probation is not free
and for someone who has raised such a family, coached uncountable kids,
                                                                          supported a small community
and has been a great husband, father and son ... more than probation would
                                                                           do exponentially more harm
than good In the end.

I'm hopeful you can find a path that allows for probation. This too will
                                                                         allow for closure on many levels
and save further pain being felt by many.



Sincerely,
        ~;012._
Jon Dillon
Vice President- LT Apparel, Official adidas Licensee
1s538 Bayberry Lane, Wheaton, IL 60189
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 79 of 84




                    A-32
    Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 80 of 84




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Dear Judge Kaplan,

Thank you for allowing me the opportunity to speak on behalf of my friend James (Jimmy) Gatto. My
name is Richard Smith and I have had a close personal relationship with Jimmy since 2001. I consider
him a close friend. Jimmy was part of a group of men who grew up together in Lynbrook, New York. My
brother-in-law, Morty Frank, was part of this tight knit group and when Morty was killed on September
11, 2001 Jimmy embraced me and the rest of our family. To this day Jim continues to be an integral part
of my life, the lives of my wife, children and in-laws.

While tragedy brought us together, I got to know Jimmy over the years and saw his generosity first
hand. Jimmy always made time to visit when in New York - he was never too busy to see the people
who meant the most to him. His time with us wasn't limited to a quick phone call or coffee - on more
than one occasion he attended my daughters' basketball and soccer games offering kind but coachable
moments - a bigger impact than coming from their dad.

While I am several years his senior, I look to Jimmy for his insights and advice - they are wrapped in the
values I consider my own. Jimmy is a person who has never forgotten where he came from and the true
meaning of friendship. I am honored to call him my friend.

I would be happy to provide any additional information or insights. It would be my honor to share 17
years of meaningful stories and anecdotes that illuminate the type of man Jimmy is.

Sincerely,

Richard Smith
Rsmith@winick.com
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 81 of 84




                    A-33
   Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 82 of 84




Dear Judge Kaplan,
         My name is MacKenzie Welberg and I have been next door neighbors to the Gatto family
for 14 years. My family is incredibly close to theirs and we have gone on multiple vacations
together. I am a year older than Jack, his oldest son, so have had the privilege of carpooling to
school together every day his first two years and running into him constantly. Jack is an
incredibly bright and kind young man who is always there if I ever need help taking my younger
brother to or from school and extracurriculars. Growing up Jack has always been quite shy and
timid, especially in new situations. On a trip to Disneyland years ago with the Gatto's, I
remember this being extremely evident as we stood in line at Thunder Mountain. We had spent
an hour trying to convince Jack that the ride would be fun and not dangerous, yet ended up in
frustrating defeat. Jim was always there for Jack, his patience remarkable. He took time to
comfort him and would always skip the scary rides to be with him. At a young age I was shown
extreme selflessness because he gave up something he enjoyed for his son. It has always been
obvious that the most important thing to Jim is his family.
         I constantly see Jim outside of his house, walking the dog or coming and going. He
never fails to say hello with a smile on his face. My boyfriend has only met Jim a few times, yet
when he saw him a couple weeks ago he asked him all about how college was and how he was
doing. This is the type of compassion I am talking about. My boyfriend is almost a stranger to
him, and he took time out of his day to see how he was doing.
         Due to my younger brother being close to Jack's age, I have grown up going to their
basketball games. I don't remember a time that Jim and Rachel were not there. At my high
school, basketball is a huge commitment and Jim was always there supporting his son and
daughter. My friend and I even went to his daughters game last week to surprise her on a
random monday night. Jim and Rachel were there cheering her on, like they usually do. We sat
by them and Jim was constantly making us laugh. He has always been able to bring positivity
and humor to brighten up situations, like the incredibly mismatched basketball game. I had been
away at college for a long time and my friend studying abroad and he wanted to hear all about
how we were both doing as well.
         Judge Kaplan, I want to ask you if you can impose a term of probation rather than a
prison sentence. Jim Gatto is a loving father and a genuine man of integrity. After growing up
around him for most of my life, I can honestly say I do not have one bad thing to say about him.
I ask you to put yourself in his shoes and those of his family. His children need their father. His
daughter just started her freshman year of high school and I personally know how tough it is
going through those teenage years. His son is about to graduate high school next year. That is
such a major thing and he needs his dad through it all. Applying to colleges is incredibly
confusing and it's even harder to leave home knowing your family is broken and struggling. I
saw the damage this whole situation has done to his children and I know how devastating it will
be if they have to lose him. The day this all came out, the entire high school knew. People talk
and they sure are not nice about these things. Their family has already been through so much
pain. I hope that you will consider this and try to imagine what it would be like if this happened to
you or your family.
Respectfully,
MacKenzie Welberg
Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 83 of 84




                    A-34
    Case 1:17-cr-00686-LAK Document 282-1 Filed 02/12/19 Page 84 of 84




                                                                                  12/12/2018




The Honorable lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan,

I first met Jim Gatto in 1988. We were incoming freshman at Elmira College in Elmira, NV. We
were both very excited to be on campus and thrilled to be playing basketball together on the
college level. Our friendship grew stronger each year through college and so did the everlasting
friendship between our families.

Jim and I became roommates at Elmira as well as Basketball Co-Captains for our Junior and
Senior years. He was definitely the leader of our team, heart and soul. Jim led by excellent
example on and off the court with hard work and a great positive attitude every day.

I'm from Elmira so Jim got to know my parents very well over those four years. He became part
of our family just like another son. He's even taken time to visit with my elderly parents when
he travels back to Elmira in recent years although I no longer live there. I really appreciate
those vlsits and so do they. Jim is very selfless with his time, always has been.

Jim and I now live on opposite coasts with loving wives and young children. Our conversations
are less frequent. When we do talk, he is always quick to ask how everyone is doing including
my parents back in Elmira. He truly cares for our wellbeing and will always be a dear friend of
mine. Jim is great person. He has very close relationships with his parents, extended family
and friends.

I hope this letter helps to give some background about the complete person that Jim Gatto is.
He is a great friend to many and a loving husband and father to his young family. Please keep
all in mind for Jim's future.




Richard A. Mustico
